
	

114 HR 2168 : West Coast Dungeness Crab Management Act
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2168
		IN THE SENATE OF THE UNITED STATES
		October 7, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To make the current Dungeness crab fishery management regime permanent and for other purposes.
	
	
 1.Short titleThis Act may be cited as the West Coast Dungeness Crab Management Act. 2.Dungeness crab fishery managementSection 203 of the Act entitled An Act to approve a governing international fishery agreement between the United States and the Republic of Poland, and for other purposes, approved November 13, 1998 (Public Law 105–384; 16 U.S.C. 1856 note) is amended—
 (1)by striking subsection (i); and (2)by redesignating subsection (j) as subsection (i).
			
	Passed the House of Representatives October 6, 2015.Karen L. Haas,Clerk
